Title: To Thomas Jefferson from Joseph Carrington Cabell, 25 February 1822
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond
25 Feb: 1822.
I am very sorry to inform you that the Resolution of the Committee of Schools & Colleges in favor of a suspension of the Interest of the University debt was this day called up & postponed in the House of Delegates by a vote of 86 to 66. The poor-school or arrearage bill is on the table of the Senate & we shall send them down an amendment. I fear we shall be compelled to vote for a modification going to put off the Library for the present. I am very much opposed to Mr Johnson on  this point: but I fear I must give way. I wish I could have your advice on this point, but it will come too late. Never have we had such a set of Goths as we have this year. Mr Watson & Mr Bowyer are gone. It has been utterly out of my power to hasten Mr Morris & others. Mr Watson retires. But you would do well to get his friends in Louisa to open a poll for him. He would be a great loss indeed. He cannot now come unless the people chuse to send him, as he is committed. Could you not get Mr Taylor of Chesterfield to come. I have tried in vain. Six clever men in addition to our present friends would turn the tide. Morris retires also.Faithfully yoursJoseph C. Cabell